Citation Nr: 1542703	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for open angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The issue of an increased rating for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against finding a current PTSD disability.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In October 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided a mental health examination in April 2010.  There is no indication or assertion that the examination was inadequate; instead, the examiner discussed the criteria for diagnosing PTSD and the Veteran's particular circumstances.  The Board has carefully reviewed the record and has determined that there is no additional development needed for the claim.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In addition to the above criteria, claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  A current diagnosis should conform with the criteria found in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  Id.  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  Id.  

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a psychiatric condition or determine its cause.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The criteria for service connection for PTSD have not been met, because the evidence does not show a current diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. §§ 3.303, 3.304(f).  

The weight of the evidence is against finding that the Veteran has PTSD currently or at any time during the appeals period.  He contends that he has PTSD and that he has been treated for PTSD at VA.  VA treatment records show PTSD on the problem list and note PSTD symptoms in July 2009.  However, multiple evaluations that address the diagnostic requirements for PTSD found the Veteran does not meet the criteria.    Specifically, the April 2010 VA examiner found that the Veteran had mild anxiety but did not meet the criteria for a diagnosis of PTSD.  Similarly, evaluations conducted in November and December 2010 found that the Veteran did not meet the DSM criteria B, C, and D for PTSD diagnosis.  The Board notes that PTSD may only be diagnosed by a licensed mental health professional.  See 38 C.F.R. § 4.125.  The Veteran is not competent to make such a diagnosis.  See Jandreau, 492 F.3d at 1377.  While treatment records identify that he has some symptoms similar to those typical of PTSD, he has not been diagnosed with PTSD.  Therefore, the evidence is against finding that the Veteran has PTSD.  

The Board notes that the Veteran reported a stressor event when he was stationed in Vietnam and exposed to enemy rocket attacks.  Military personnel records show that the Veteran served in the republic of Vietnam from December 1968 to June 1969 and known military history confirms that there were rocket attacks on his base during that time period.  See DD 214; April 2010 Formal finding.  Nevertheless, an in-service stressful event is not sufficient to establish service connection without a current diagnosis.  See Shedden v. Principi, 381 F .3d 1163, 1167 (Fed.Cir. 2004).  In this case, the weight of the evidence demonstrates that the in-service events did not cause PTSD because the Veteran does not have a PTSD disability currently.  As the evidence does not show a PTSD diagnosis, service connection cannot be established for that disability.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  


ORDER

Service connection for PTSD is denied.


REMAND

In May 2012, the RO granted service connection for glaucoma and assigned a 10 percent disability rating.  In June 2012, the Veteran filed disagreement with the rating assigned.  The RO has not issued a Statement of the Case (SOC).  As such, the Board has no discretion, and the issue of an increased initial rating for the glaucoma disability must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal for an initial rating in excess of 10 percent for the glaucoma disability and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


